Case 14-50312-wlh      Doc 389    Filed 05/22/19 Entered 05/22/19 00:05:59             Desc Main
                                  Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


   IN THE MATTER OF:                                    *       CASE NO. 14-50312 - wlh
                                                        *
          HERMAN E. TALMADGE, JR.                       *
              Debtor                                    *
                                                        *       Chapter 11
                                                        *

      Limited Objection to Motion to Sell Free and Clear of Liens Under Section
   363(f) Motion for Authority to Sell GA HWY 138 Property Free and Clear of Liens
                         and Provide Disbursement of Funds

          COMES NOW, the Henry County Tax Commissioner, and hereby objects to the

   Motion to Sell Free and Clear of Liens Under Section 363(f) Motion for Authority to Sell

   GA HWY 138 Property Free and Clear of Liens and Provide Disbursement of Funds

   dated May 2, 2019 [Doc. No. 385] (hereinafter the “Motion”), and shows the Court as

   follows:

                                                1.

          This case was initiated by Herman E. Talmadge, Jr (the Debtor) on January 6,

   2014. Thereafter, the Debtor passed away and the current Chapter 11 Trustee was

   appointed by this Court. The Chapter 11 Trustee filed a Chapter 11 Plan of

   Reorganization dated May 1, 2018 that was subsequently amended with the Fifth

   Amended Chapter 11 Plan filed September 9, 2018 [Doc. 320] and said plan as

   Confirmed by this Court on October 9, 2018 [Doc. No. 329].

                                                2.

          Henry County Tax Commissioner is a creditor in this case by virtue of ad valorem

   taxes due on several pieces of real estate owned by the Debtor, either in whole or in part,
Case 14-50312-wlh      Doc 389     Filed 05/22/19 Entered 05/22/19 00:05:59              Desc Main
                                   Document     Page 2 of 4


   as such are identified in the schedule of assets provided in this case. In fact, Henry

   County Tax Commissioner has ad valorem tax obligations that should be described and

   treated as priority claims and administrative claims.

                                                3.

          The Debtor’s Plan of Reorganization provides for the treatment of priority and

   administrative claims of the Henry County Tax Commissioner. Specifically, Henry

   County Tax Commissioner has secured, priority and administrative tax claims associated

   with the property identified in the Motion that should be paid in full following the sale of

   said property.

                                                4.

          The Motion of Debtor contemplates the sale of GA HWY 138 real property of the

   Debtor. The purpose of this limited objection is to put the Debtor on notice that the

   Henry County Tax Commissioner objects to the Motion to the extent the secured, priority

   and administrative tax claims of Henry County Tax Commissioner are not paid in full and

   in a timely fashion following the sale of any property associated with the Debtor as

   outlined in the Motion.

                                                5.

          The Henry County Tax Commissioner does not strongly oppose the Motion

   provided all secured, priority and administrative tax claims related to the property being

   sold are paid at the time such real property is sold. Further, the Henry County Tax

   Commissioner would argue that they should receive payment on administrative tax

   claims on non-sold real property from any excess proceeds of any sold property as

   provided under the Debtor’s Confirmed Plan of Reorganization.
Case 14-50312-wlh      Doc 389     Filed 05/22/19 Entered 05/22/19 00:05:59              Desc Main
                                   Document     Page 3 of 4




                                                6.

          The Henry County Tax Commissioner understands that properties in this case

   may be owned by the Debtor and non-Debtor related family members. Notwithstanding,

   the Henry County Tax Commissioner would argue that all secured, priority and

   administrative tax obligations regarding real property identified in this case should be

   satisfied before any other lesser priority claims of the Debtor are paid.



          WHEREFORE, Henry County Tax Commissioner prays that its response be

   inquired into and sustained and that it have such other and further relief as this Court

   deems just and proper.



          This 21st day of May, 2019.

                                          /s/ Joseph Chad Brannen
                                          Joseph Chad Brannen, Esq.
                                          GA Bar No. 077120
                                          Attorney for Henry County Tax Commissioner

   7147 Jonesboro Road, Suite G
   Morrow, Georgia 30260
   770-474-0847
   Chad@brannenlawfirm.com
Case 14-50312-wlh        Doc 389      Filed 05/22/19 Entered 05/22/19 00:05:59                  Desc Main
                                      Document     Page 4 of 4



                                      CERTIFICATE OF SERVICE


           This is to certify that I have this day served counsel for all other parties (or the parties
   themselves if not represented by counsel) in the foregoing matter with a copy of this pleading by
   depositing in the United States Mail a copy of same in a properly addressed envelope with
   adequate postage thereon addressed as follows:


   James H. Morawetz, Assistant Trustee                   J. William Boone
   Office of the United States Trustee                    James Bates Brannan Groover, LLP
   Suite 362, Richard B. Russell Building                 Buckhead Tower at Lenox Square
   75 Spring Street, SW                                   3399 Peachtree Rd., NE, Suite 1700
   Atlanta, Georgia 30303                                 Atlanta, Georgia 30326

   James C. Jodecke, Jr.                                  Nathan W. Wood
   Andersen, Tate & Carr, P.C.                            McGuire Wood, LLP
   One Sugarloaf Centre                                   1230 Peachtree Street, NE
   Suite 4000                                             Suite 2100
   1960 Satellite Boulevard                               Atlanta, Georgia 30309
   Duluth, Georgia 30097
                                                          J. Michael Levengood
   Peter C. Ensign                                        Chapter 11 Trustee
   Ensign Law                                             Law Office of J. Michael Levengood, LLC
   6139 Preservation Drive, Suite 2                       150 S. Perry Street, Suite 208
   Chattanooga, Tennessee 37416                           Lawrenceville, Georgia 30046

   James L. Paul
   Chamberlain, Hrdlicka, White et al
   46th Floor
   191 Peachtree Street NE
   Atlanta, GA 30303-1410

           This 21st day of May, 2019.



                                                              /s/ Joseph Chad Brannen_______
                                                              Joseph Chad Brannen, Esq.
                                                              GA Bar No. 077120
                                                              Attorney for Creditor



   7147 Jonesboro Road, Suite G
   Morrow, Georgia 30260
   770-474-0847
